Citation Nr: 1708429	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan
The Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for thrombophlebitis of the right leg, to include as secondary to service-connected left leg thrombophlebitis.

2. Entitlement to service connection for thrombophlebitis of the left arm, to include as secondary to service-connected left leg thrombophlebitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2012, the Veteran appeared at a Board hearing in San Juan.  A transcript of that hearing is in the claims file.

This case was previously before the Board in May 2014 and March 2015, when it was remanded for further development, to include providing proper notice and affording the Veteran appropriate VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board sought an expert medical opinion with respect to the Veteran's claims in May 2016, and received the opinion in October 2016.  The Veteran and his representative were provided with copies of the request and the opinion in November 2016 and were afforded the opportunity to respond.  In December 2016, the Veteran submitted a statement and additional evidence, neither of which specifically discussed the Veteran's thrombophlebitis claims or the expert medical opinion.



FINDINGS OF FACT

1. The Veteran's thrombophlebitis of the right leg was not manifested in service and is not shown by the medical evidence to have been caused or aggravated by or otherwise related to his service-connected left leg phlebitis.

2. The Veteran's thrombophlebitis of the left arm was not manifested in service and is not shown by the medical evidence to have been caused or aggravated by or otherwise related to his service-connected left leg phlebitis.


CONCLUSIONS OF LAW

1. The criteria for service connection for thrombophlebitis of the right leg, to include as secondary to left leg phlebitis, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

2. The criteria for service connection for thrombophlebitis of the left arm, to include as secondary to left leg phlebitis, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In February 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2009, July 2014, and July 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board sought an expert medical opinion in May 2016, which was obtained in October 2016.  The Veteran was offered the opportunity to respond to the expert medical opinion but has not submitted any relevant evidence or argument.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 



Facts and Analysis

The Veteran is service-connected for thrombophlebitis of the left leg, which was found to have been permanently aggravated by his military service.  He seeks service connection for thrombophlebitis of the right leg and the left arm, which he asserts are secondary to his left leg thrombophlebitis.

A medical evaluation board during the Veteran's service in March 1988 diagnosed thrombophlebitis of the left leg beginning in 1987 as a result of Ehlers-Danlos syndrome type III.  The medical board confirmed the diagnosis of Ehlers-Danlos and noted that it had existed prior to service entrance but that it had been permanently aggravated by service.

In September 1990, during a VA examination of the Veteran's feet for a separate claim, the Veteran was noted to be experiencing an acute episode of right leg thrombophlebitis, with indurated veins and pain on prolonged standing.

A December 1995 examination of the Veteran's feet for an unrelated claim included a note that the Veteran had swelling in both legs, right greater than left.  He also had a necrotic ulcer on his right leg and abscess-like lesions on the left leg at the time of the examination.

December 1998 Doppler testing of the Veteran's legs showed no evidence of deep thrombophlebitis in either leg, although there was valvular incompetence in the right and left popliteal veins.

A VA examination in July 1999 noted that the Veteran had valvular incompetence and post phlebitic syndrome of both lower extremities.  

In November 2003, the Veteran was seen for complaints of pain in his right leg and right arm.  He reported that he was seen in the emergency department the previous month for the same complaints when venous Doppler studies were done and found to be negative for thrombosis.  The Veteran reported having indurated veins in both the right leg and the right forearm.
  
In January 2006, the VA examination stated that the Veteran's right leg venous peripheral condition was not caused by the service-connected left leg condition but was related to it in that both were due to Ehlers-Danlos syndrome, and the two disabilities thus were attributable to the same etiology.

An April 2008 VA examination related to the Veteran's claim for an increased disability rating in his left leg phlebitis included findings regarding the Veteran's right leg as well.  Specifically, the Veteran reported symptoms of persistent edema, pain even at rest, and a heavy feeling after prolonged walking or standing.  On examination he had boardlike edema in both lower legs and pigment discoloration which the examiner noted was from diabetes-related dermatosis.  

In January 2009, a VA examination noted that the Veteran had left arm phlebitis beginning in 2008, with onset of swelling and left arm pain not related to trauma.  He had been evaluated at the VA hospital and diagnosed with acute left superficial venous thrombosis after a Doppler examination and was started on anticoagulant medications.  The examiner offered the opinion that the Veteran's acute left upper extremity superficial venous thrombosis was not caused by or a result of the status post left leg thrombophlebitis, although both had the same pathophysiological process (Ehlers-Danlos syndrome) which predisposed the Veteran to thrombotic events.

A February 2009 VA examination noted that the Veteran had right leg thrombophlebitis with an opinion that it was less likely than not related to his left leg thrombophlebitis because the two legs were distinct anatomical areas and not vascularly interrelated.  The examiner noted that the Veteran was a chronic smoker and had medical conditions which predisposed him to hypercoagulation and vascular disease.

In his April 2010 Notice of Disagreement, the Veteran asserted that all of his body had been affected by thrombophlebitis in the same way that his left leg was affected in service.  

At the July 2014 VA examination, the Veteran reported residual pain from left arm deep vein thrombosis in 2009 for which he was hospitalized.  He had functional loss as a result of pain on motion in his left arm and some limitation of motion in the left shoulder.  The examiner offered the opinion that the Veteran's left arm disability was less likely than not the result of his military service because of the number of years which had elapsed between service separation and the first symptoms of left arm phlebitis.  The examiner also offered the opinion that the Veteran's left arm disability was less likely than not the result of his left leg disability, to include being caused or aggravated by it, because the left arm and the left leg were anatomically separate areas.

At the July 2015 VA examination, the examiner noted that there was no evidence of vascular disability in the right leg or left arm during the examination.
As noted above, in May 2016, the Board sought an expert medical opinion with respect to the Veteran's claimed disabilities.  The October 2016 opinion included an explanation of Ehlers-Danlos Syndrome, a diagnosis given to the Veteran prior to entering service which the medical board in service indicated was related to his thrombophlebitis.  Ehlers Danlos syndrome is a group of relatively rare genetic disorders of connective tissue; the medical board described the Veteran's diagnosis of Ehlers Danlos, type III, or vascular type.  The VHA expert stated that superficial thrombophlebitis and or venous insufficiency are not normally attributed to any of the forms of Ehlers-Danlos Syndrome, not even the vascular type.

The VHA expert explained that venous insufficiency is caused by incompetence of the valves in the veins which, when functioning normally, prevent reflux of the venous blood.  The expert noted that several ultrasound tests had found incompetent valves in the Veteran's popliteal veins (the ones behind the knees), which could cause reflux of blood down to the feet, causing some ankle swelling and skin discoloration.  Thrombophlebitis is an inflammation of the vein wall itself, which can cause blood inside the vein to clot.  The expert explained that it was not known whether the inflammation of the vein wall preceded the clots or vice versa.  None of the Veteran's medical records, however, showed any clots in his deep venous system or signs of deep venous thrombophlebitis.  Nor was there any evidence that the Veteran had peripheral vein disease.  

The VHA expert expressed the opinion that it was possible the Veteran's diagnosis of Ehlers-Danlos Syndrome was inaccurate, noting that it would require confirmation by genetic testing not available at the time of diagnosis.  In addition, the expert stated that it was not described as being manifested only by superficial thrombophlebitis, nor has it been described as causing incompentence of the venous valves alone.  Based on the fact that the Veteran had never exhibited any of the most common symptoms, including hyperelasticity of the skin, hyperflexion of the joints, or spontaneous hemorrhage due to arterial issues, the expert felt the diagnosis of Ehlers-Danlos Syndrome was inaccurate, because more serious manifestations would very likely have presented at some point in the 25 to 30 years since diagnosis.  

In light of his review of the Veteran's file and his explanation of the medical principles, the VHA expert offered an opinion on the Veteran's claims of service connection.  The expert offered the opinion that Veteran's thrombophlebitis of the right leg and left arm were not related to the phlebitis of the left leg he had experienced in service.  The expert explained that supreficial phlebitis of the saphenous vein, the Veteran's diagnosis in service, was a self-limiting condition, often treated with rest and warm compresses, which had no causal relationship to the venous valve insufficiency which were present in the Veteran's right leg popliteal veins or to the phlebitis in the left arm.  Rather, the expert offered the opinion that the Veteran's diabetes and smoking history, including current tobacco use, were more likely the causes of the disabilities.  The expert went on to state that it was not at all likely that there was any relationship between the right leg venous valve insufficiency and the left leg superficial phlebitis in service.  The expert noted that it was not known what caused venous valve insufficiency.  He further stated that it was not at all likely that the Veteran's right leg venous insufficiency was worsened by the residuals of superficial thrombophlebitis in the left leg, noting that even if the saphenous vein were inflamed, it would not cause a deep vein phlebitis at a later date, and certainly not in the opposite leg.

After considering all of the evidence of record, including that set forth above, the Board finds that service connection for right leg thrombophlebitis and left arm thrombophlebitis is not warranted.  Neither disability was manifested in service or within the first year after service separation.  And, as discussed below, the disabilities are not shown to have been caused or aggravated by his service-connected disability.

As noted by VA examiners and the VHA medical expert, the Veteran's left leg is located in a separate anatomical area of the body than his right leg and left arm, and they do not have a direct vascular direction.  Further, the VHA medical expert described the Veteran's left leg disability as one of saphenous vein phlebitis, a self-limiting condition, which was very unlikely to have any relationship to later manifestations of deep venous insufficiency as subsequently manifested in his right leg or phlebitis in his left arm.  The VHA expert noted that the cause of venous valvular insufficiency is unknown, but has not been shown to be related to phlebitis, such as that manifested in service.  In addition, the VHA expert stated that it was unlikely that the Veteran's diagnosis of Ehlers Danlos syndrome was accurate, noting that the manifestations of phlebitis and venous insufficiency were not associated with such a diagnosis at any rate.

The only evidence which suggests a relationship between the Veteran's left leg disability and his right leg and left arm thrombophlebitis or venous insufficiency is that of the Veteran's own statements and assertions.  While the Board accepts the Veteran's sincere belief that there is a relationship between the manifestations in service in his left leg and the manifestations since service in the right leg and left arm, he is not shown to have the necessary medical knowledge, training, or experience to offer a competent medical opinion.  The Veteran has not provided any competent medical evidence linking his current disabilities to his service-connected disability of the left leg.  As such, the preponderance of the evidence is against service connection for the right leg and left arm thrombophlebitis.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

 

ORDER

Entitlement to service connection for thrombophlebitis of the right leg, to include as secondary to phlebitis of the left leg, is denied.

Entitlement to service connection for thrombophlebitis of the left arm, to include as secondary to phlebitis of the left leg, is denied.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


